USDC IN/ND case 3:18-cr-00138-JD-MGG document 100 filed 03/19/20 page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION


UNITED STATES OF AMERICA            )
                                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Case No. 3:18-cr-138 JD-MG
                                    )
SVEN ERIC MARSHALL,                 )
                                    )
                  Defendant         )
____________________________________)




        DEFENDANT MARSHALL’S NOTICE OF APPEAL TO
DISTRICT COURT OF DENIAL OF EMERGENCY MOTION FOR RELEASE

      Comes now the defendant, Sven Eric Marshall, by and through his counsel

Donald J. Schmid, to give notice of his appeal to the district court of the denial of

his emergency motion for release (DE 93).

      On March 13, 2020, defendant Sven Marshall filed an emergency motion for

release from the St. Joseph County Jail on bond and other releases conditions. (DE

105.) Defendant Marshall filed a supplemental brief on March 17, 2020. (DE 97.)


      On March 18, 2020, after a telephonic hearing on the matter, the Magistrate

Judge denied the defendant’s motion. (DE 98, 99.)


      The defendant now appeals that denial of his emergency motion for release

from the St. Joseph County Jail. The defendant seeks expedited consideration of
                                           1
USDC IN/ND case 3:18-cr-00138-JD-MGG document 100 filed 03/19/20 page 2 of 2


the matter before the district court because of the serious risks to the health and

safety of the defendant by his continued detention.


Dated: March 19, 2020

                                        Respectfully submitted,

                                          /s/ Donald J. Schmid
                                        ______________________________
                                        Donald J. Schmid
                                        Attorney for Defendant Marshall



Law Offices of Donald J. Schmid
1251 N. Eddy Street, Suite 200
South Bend, Indiana 46617
574-993-2280
schmid@donaldschmidlaw.com




                                           2
